DORAN, J.—
This is a motion by respondent to dismiss the above-entitled appeal. It appears from the record that appellant was convicted on April 5, 1948, of the crime of burglary and sentenced. On September 29, 1950, appellant, in propria persona, filed an application with the superior court for a writ of error coram nobis. Said application was heard and denied on November 15, 1950, and appellant duly notified. A notice of appeal was filed on December 11, 1950 which notice was sworn to and notarized on December 6, which was 21 days after said order was made and entered.
Inasmuch as the notice of appeal was not filed within 10 days the motion must be granted. (In re Horowitz, 33 Cal.2d 534 [203 P.2d 513].)
The appeal is dismissed.
White, P. J., and Drapeau, J., concurred.